 Case 1:20-cv-00946-LMB-IDD Document 1 Filed 08/18/20 Page 1 of 5 PageID# 1




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

       DOROTHY WEBB,

                                 Plaintiff,

       v.                                                 Civil Action No.: 1:20-cv-946

       SOUTHERN CHRISTIAN TRANSPORTATION, INC.,

               Serve: c/o Registered Agent, Robert Locklear
                      528 Whistling Rufus Road
                      Pembroke, North Carolina 28372

       and

       BILLY OXENDINE,

               Serve: Billy Oxendine
                      106 W. Sunset Drive
                      Red Springs, North Carolina 28377-2024

                                 Defendants.


                                              COMPLAINT

       COMES NOW the Plaintiff, Dorothy Webb, by counsel, and for her Complaint seeking

judgment and award of execution against the Defendants, Southern Christian Transportation, Inc.

and Billy Oxendine, jointly and/or severally, states as follows:

                                               PARTIES

       1.      The plaintiff is Dorothy Webb (“Plaintiff”), a resident of the District of Columbia.

       2.      Defendant Southern Christian Transportation, Inc. (“SCT”) is a North Carolina

corporation engaged in the freight-shipping and hauling business.

       3.       Defendant Billy Oxendine (“Oxendine”) was the driver of the tractor-trailer

involved in the subject Crash.
 Case 1:20-cv-00946-LMB-IDD Document 1 Filed 08/18/20 Page 2 of 5 PageID# 2




         4.     Oxendine is a citizen of North Carolina.

         5.     At all times relevant hereto, Oxendine was an employee/agent of SCT, acting

within the scope of his employment with SCT.

                                   JURISDICTION AND VENUE

         6.     This Court has jurisdiction under 28 U.S.C. §1332(a) because the plaintiff is a

citizen of a different state than each of the defendants, who are themselves not citizens of the

Commonwealth of Virginia, and the disputed amount exceeds $75,000, excluding interest and

costs.

         7.     Venue is proper in this district and division under 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claim occurred in this district and

division.

                                    FACTUAL ALLEGATIONS

         8.     On or about July 24, 2019, Plaintiff was driving her vehicle southbound on

Interstate-95 in Stafford County, Virginia.

         9.     At the same time and place, while acting within the scope of his

employment/agency with SCT, Oxendine was driving a tractor-trailer, owned by SCT (“the

tractor-trailer”), southbound on Interstate-95 in Stafford County, Virginia.

         10.    At the time of the crash, SCT and Oxendine were all defined as motor carriers

under the Federal Motor Carrier Safety Regulations.

         11.    At or near mile marker 135.8 of southbound Interstate-95, Oxendine caused his

tractor-trailer to crash violently into the rear of Plaintiff’s vehicle (“the Crash”).

         12.    As a result of the Crash, Plaintiff suffered multiple, serious injuries.




                                                   2
 Case 1:20-cv-00946-LMB-IDD Document 1 Filed 08/18/20 Page 3 of 5 PageID# 3




        13.     Oxendine’s actions were such that Oxendine failed to keep proper control of his

tractor-trailer, failed to operate his tractor-trailer at a safe and/or lawful speed, failed to keep a

proper lookout, failed to operate his tractor-trailer at a reasonable and prudent distance from

other vehicles, failed to operate his tractor-trailer in a safe and proper manner, and his actions

were otherwise negligent.

                                     COUNT 1 – NEGLIGENCE

        14.     All preceding paragraphs are re-alleged herein.

        15.     Oxendine had a duty to operate his tractor-trailer in a safe and reasonable manner

and to obey all traffic laws.

        16.     Oxendine failed in this duty and his actions constitute negligence.

        17.     The negligence of Oxendine was a proximate cause of the Crash and Plaintiff’s

damages.

                                COUNT 2 – VICARIOUS LIABILITY

        18.     All preceding paragraphs are re-alleged herein.

        19.     As Oxendine’s employer/ principal, SCT is liable for Oxendine’s negligence

under the doctrine of respondeat superior.

        20.     As Oxendine’s employer/ principal, SCT is vicariously liable for the negligence

of Oxendine, including that which proximately caused Plaintiff’s injuries and damages.

        21.     The negligence of Oxendine and SCT was a proximate cause of the Crash and

Plaintiff’s injuries and damages.

                                              DAMAGES

        22.     All preceding paragraphs are re-alleged herein.




                                                    3
 Case 1:20-cv-00946-LMB-IDD Document 1 Filed 08/18/20 Page 4 of 5 PageID# 4




       23.      As a direct and proximate cause of the negligence of the Defendants, as described

above, Plaintiff suffered damages in the following particulars:

             a. Bodily injuries both permanent and nonpermanent in nature which have affected

                the Plaintiff’s health;

             b. Past, present and future physical pain;

             c. Past, present, and future mental anguish;

             d. Past, present and future inconvenience;

             e. Past, present, and future deformity and disfigurement and related embarrassment;

             f. Past, present and future medical expenses;

             g. Past, present and future lost earnings and a lessening of earning capacity; and

             h. Other out-of-pocket expenses and damages resulting from this occurrence.

                                           MISCELLANEOUS

       24.      Trial by jury is demanded.

       25.      Plaintiff reserves the right to amend these pleadings as necessitated by discovery.

                                          PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff, Dorothy Webb, demands judgment against the Defendants,

Southern Christian Transportation, Inc. and Billy Oxendine, jointly and severally, in the sum of

Five Million Dollars ($5,000,000.00) in compensatory damages, plus pre-judgment interest from

the date of the Crash, and for such other and further relief this Honorable Court may deem just

and proper.

                                                       DOROTHY WEBB, Plaintiff



                                                 By:      /s/ Justin M. Sheldon



                                                  4
 Case 1:20-cv-00946-LMB-IDD Document 1 Filed 08/18/20 Page 5 of 5 PageID# 5




Charles B. Molster, III, Esquire (VSB No. 23613)
The Law Offices of Charles B. Molster, III, PLLC
2141 Wisconsin Avenue, N.W., Ste. M
Washington, D.C. 20007
Telephone: (703) 346-1505
cmolster@molsterlaw.com

Drew D. Sarrett, Esquire (VSB No.         )
The Sarrett Law Firm, PLLC
8100 Three Chopt Road, Suite 203
Richmond, Virginia 23229
Telephone: (804) 303-1951
Facsimile: (804) 250-6005
drew@sarrettlawfirm.com

Justin Sheldon, Esquire (VSB No. 82632)
Joseph Cantor, Esquire (VSB No. 92145)
Kevin Biniazan, Esquire (VSB No. 92109)
Irvin V. Cantor, Esquire (VSB No. 17870)
Elliott M. Buckner, Esquire (VSB No. 45227)
BREIT CANTOR GRANA BUCKNER, PLLC
7130 Glen Forest Drive, Suite 400
Richmond, Virginia 23226
Telephone: (804) 644-1400
Facsimile: (804) 644-9205
jsheldon@breitcantor.com
jcantor@breitcantor.com
kbiniazan@breitcantor.com
icantor@breitcantor.com
ebuckner@breitcantor.com

COUNSEL FOR PLAINTIFF




                                              5
